702 S.E.2d 65 (2010)
Kimberly SISK, Individually and as Guardian ad Litem of Slade Axel Sisk, a minor
v.
TRANSYLVANIA COMMUNITY HOSPITAL, INC; Abbott Laboratories; and Abbott Laboratories, Inc.
No. 67PA09-2.
Supreme Court of North Carolina.
September 15, 2010.
Michael W. Patrick, Chapel Hill, for Kimberly Sisk.
Roy W. Davis, Jr., Asheville, for Transylvania Community Hospital.
Ann-Patton Hornthal, Asheville, for Abbott Laboratories.
Prior report: 364 N.C. 172, 695 S.E.2d 429.

ORDER
Upon consideration of the petition filed by Plaintiff on the 22nd of July 2010 for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of September 2010."